 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVanguard Oil and Service, Inc. and Vanco Heating,Plumbing and Welding Co. and Local 553, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America and Ronald Wil-liams. Cases 29-CA-4754 and 29-CA-4820October 16, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn August 1, 1979, Administrative Law Judge Da-vid L. Evans issued the attached Supplemental Deci-sion' in this proceeding. Thereafter, Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions2and brief and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, as modi-fied herein.The Administrative Law Judge recommended thatinterest on the backpay award be computed as setforth in Florida Steel Corporation, 231 NLRB 651(1977). However, the method of determining the in-terest rate set forth in that Decision is not applicablein cases in which an earlier Order of the Board pro-viding for a different interest rate has been enforcedby a court of appeals. Accordingly, we shall orderinterest to be paid at the rate of 6 percent, as orderedin our original Decision and enforced by the court ofappeals.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Vanguard Oil Service, Inc.and Vanco Heating, Plumbing and Welding Co.,I The original Decision is not reported in volumes of Board Decisions.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Brooklyn, New York, its officers, agents, successors,and assigns, shall pay to Ronald Williams the sum$4,705.80, with interest thereon at the rate of 6 per-cent per annum as stated in our original Decision,with appropriate deductions for taxes required to bewithheld by Respondent under Federal and statelaws.SUPPLEMENTAL DECISIONSIATEMENI OF IHE CASEDAVID L. EVANS, Administrative Law Judge: This sup-plemental proceeding to determine backpay was heard be-fore me, with General Counsel and Respondent repre-sented, in Brooklyn, New York, on February 28 and March26, 1979, on the specification of the General Counsel andanswer of Vanguard Oil and Service, Inc. and Vanco Heat-ing, Plumbing and Welding Co., herein called the Respon-dent. Generally, the issue litigated was the amount of back-pay due from Respondent to Ronald Williams pursuant toa Board order. The parties were afforded full opportunity toexamine and cross-examine witnesses, to introduce evi-dence, and to present oral argument. A brief was submittedby Respondent, and the General Counsel submitted a letterof statement of position, both of which have been carefullyconsidered. Upon my observation of the witnesses, theirtestimony, the exhibits, and upon the entire record in thecase I make the following findings and conclusions.I. BA(K(GROUNI) ANI) PLEADINGSOn June 30, 1976.' Administrative Law Judge Frank H.Itkin issued his decision (numbered JD-456 76) in whichhe found, inter alia, that Respondent had, on January 14,discharged employee Ronald Williams in violation of Sec-tion 8(a)(3) and (1) of the Act. On August 9, by unreportedorder issued in absence of exceptions, the Board adoptedJudge Itkin's recommended order. On June 16, 1977, theCourt of Appeals for the Second Circuit entered a judgmentenforcing the Board's order.The specification alleges that Williams' backpay periodbegins January 14, the date of the discharge, and ends onJuly 14, the date upon which Williams was reinstated byRespondent. The specification would exempt from thebackpay period the dates between January 22 and March I.On January 22, Williams received a gunshot wound in hisleft forearm. General Counsel contends that Williams un-derwent a period of incapacity which lasted only untilMarch 1. Respondent answers that Williams was incapaci-tated for an unspecified period beyond March I and thatduring the entire backpay period Williams made no reason-able search for work. Respondent acknowledges liabilityonly for the days between the discharge and the injury.Therefore, there are two basic issues: (I) when did Wil-liams become able to work, and (2) did he engage in aI All dales are in 1976 unless otherwise specified.246 NLRB No. 22130 VANGUARD O1.reasonable search for work during that portion of the back-pay period in which he was not incapacitated?11. FINDINGSA. The Period of' DisailifiThe issue of the duration of the incapacity turns largelyupon credibility resolutions. The case is rendered particu-larly difficult because critical testimony of both sides con-tains inconsistencies and logical improbabilities. Moreover.an unquestionably accurate conclusion on the issue wouldrequire a post hoc medical opinion coupled with a preciseknowledge of the nature of Williams' work. No physicianstestified and the testimony regarding the physical require-ments of Williams' job is essentially nonexistent.Williams alone testified on behalf of the General Coun-sel. Testifying on behalf of Respondent were its president,Kenneth Butler. its vice president, Carl Willacy, GeraldNeal, senior medical records librarian from Harlem Hospi-tal Center in New York, and Fred Lewis. legal clerk in themedical records department at The Brookdale HospitalMedical Center in Brooklyn.Williams testified that "around the 19th or the 21st ofJanuary" he was driving an automobile in New York Citywhen he was involved in a traffic accident. When he got outof his car to exchange drivers' licenses with the other party,a sniper shot him in the left forearm with a .22 caliberfirearm. Williams was taken to Harlem Hospital where, ac-cording to the "Emergency Record" received in evidence.he arrived at 11:10 a.m. on January 22, which date I find tobe the date of the injury. Surgery to repair the damage wasperformed on that date, and on January 29 Williams signedhimself out of the hospital. The records of his stay at Har-lem Hospital were identified and received in evidence, butthere was no opportunity to cross-examine the individualswho were responsible for their compilation; therefore theconclusions which can be safely drawn from them are ex-tremely limited. The "Discharge Summary" recites, interalia, "He was found to have severe median and ulnar nervedeficits with weakness in the extensors. M-G was suggested.However, pt. signed out AMA on 1/29/76." Neal explainedthat the abbreviation "AMA" was "against medical ad-vice" and "M-G" was a muscle graft' which is surgical pro-cedure in addition to that performed on January 22.Just why Williams checked out of Harlem Hospital wasdisputed. The hospital records recite one specific reasonwhich William denied. If true, the reason recited wouldtend to sully Williams' good name and character and, ab-sent firsthand testimony on the issue on the part of theindividual who made the accusation, I decline to repeat thesubstance thereof here. It suffices to say that Williams wasobviously still in need of treatment when he left HarlemHospital on January 29, for he reported to Brookdale Hos-pital on the next day.At 9:30 a.m. on January 30, Williams reported to Brook-dale hospital. The record of that visit states that he was not2 The transcript. p 1 15. .4. is hereby corrected to change "musclegraph"to "muscle graft."suffering acute distress. The sutures of the Harlem Hospitalsurgery were taken out. he was given Tylenol to take"P.R.N." (pro re nata, or, as needed) for pain, and he wasreferred to the "hand clinic." for postoperative rehabilita-tion consultation. Williams visited the Brooxkdale HospitalOutpatient Clinic on February I1. but the record of thatvisit is illegible. He visited the Brookdale outpatient clinicagain on March 3, but the physician's handwritten notes ofthat visit were indecipherable by Lewis. The March 3 clinicnotes have checked, adjacent to a line bearing the question"employable." the box designated "No." According toLewis, this would have been completed by the physicianwho saw Williams on March 3. The Brookdale records alsoinclude a copy of a questionnaire from The New YorkCrime Compensation Board entitled "Request for Verifica-tion of Information of the claim of'" and thereafter is in-serted the name of Ronald Williams as "Name of Claimantof Victim." One of the questions on the form is: "low longwas or will patient be constantly totally disabled (unable towork)?" In response there is written in the respective blanks"From 2'/3/76 through undetermined." The document issigned: "Rita M. Scheler. R.N. [Registered Nursel Ass't.Direction Ambulatory Care (Clinic)." Finally, there is adocument upon which are handwritten only the word"Hand" and the date "3/17/76." As Lewis testified, thatdocument meant that Williams had an appointment at theoutpatient clinic for that date for which he did not appear.Williams acknowledged that he did not appear for the ap-pointment on March 17.Williams first testified that, after recuperating, he beganlooking for work by going to Respondent's place of business"[iln February, early March." He stated that he approachedWillacy and asked for his job back, but that Willacy repliedthat he could not have it because Respondent thought itwould win the then pending Board case. Williams testifiedthat, although he is right handed and usually carries histoolbox in his right hand. he appeared at Respondent's car-rying in his left hand the toolbox which weighed from 15 to20 pounds. On cross-examination, Williams denied thatduring this meeting with Willacy he was squeezing a blackrubber exercise ball; he testified "I don't think we eventalked about an injury."Willacy places the conversation at "sometime in April.... It was around Easter time. Because the work had justwound down. And we had had a strike in February. Andmost of the workers had returned to work. And we wereabout to cut the number of workers during the summer-time." (Easter fell on April 18, 1976; there was testimonythat the demand for heating oil slacked off in April of eachyear.) Willacy denied that Williams carried a toolbox withhim during the visit and he stated three times on directexamination that he could not recall Williams asking for hisjob back or other "small talk," although he stated flatly oncross-examination that no such request was made. Hestated that there was nothing unusual about Williams beingat the facility because other employees returned when theywere not working. Willacy testified that Williams "had thehabit of coming in the office not only to see me, but to seeother people. So I didn't ask him why, because it was anatural thing" even though he acknowledged that Williams131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad not been to the office since his discharge and that hedid not know who Williams was supposed to be visiting onthat day. Willacy testified that throughout the conversationWilliams squeezed a black rubber exercise ball. Accordingto Willacy, he remarked to Williams that he had heardabout the shooting and asked what the ball was for andWilliams replied, "I'm squeezing it so I can get somestrength back in my hand." Willacy did not claim to haveoffered Williams a job on this visit and he did not denytelling Williams that he thought Respondent would win theBoard case.Kenneth Butler, Respondent's president, testified thatWilliams appeared at Respondent's facility "sometime, inI'd say, late April, May, around in there." He did not re-member who if anyone else was present, but he stated,"most of the employees were about when he was in there."Butler stated that Williams was there to see him, that Wil-liams stated "he was willing to work at that particular time.But he also admitted that he couldn't work with one hand.... He wanted to make sure that I didn't take on anotherservice mechanic or service company to totally replace him.... He couldn't do anything. He couldn't handle any workwith his left arm. It was impossible for Ronnie to do anywork with his left hand." When asked what he responded toWilliams' request, Butler replied. "I told Ronnie I'd takehim back. I had no problems with taking him back. Ronniesimply couldn't work, he simply could not do any work. Todo any kind of service work, you have to have use of bothhands." Butler stated that he could remember no rubberball such as that described by Willacy in Williams' priorvisit, but did state, "I seem to remember him with a sling."Butler quickly retreated from the reference to the sling stat-ing hat he remembered Williams holding his left hand withhis right, palm to palm, so as to support the left arm.On cross-examination, Butler stated that he had not seenWilliams when he came in to talk to Willacy, and he didnot recall Willacy telling him of Williams' visit after it oc-curred. Butler was given the opportunity on cross-examina-tion to reconcile the reference to the sling with his insistencethat Williams supported his left arm with his right hand,but he could not do so. He insisted on cross-examinationthat Williams admitted during the conversation that he hadno use of his left hand, but that "the man wanted to workwith one hand." Butler testified that he responded, "And Iwanted to know how, how he could do it, when it's hardenough trying to work with two hands." Butler concededthat he did not give Williams the opportunity to try to workwith one hand or two. Butler denied that Williams had histoolbox with him during their conversation.On rebuttal, Williams acknowledged that there was a sec-ond visit with Butler, as well as the earlier visit with Wil-lacy. He places the visit with Butler at the "end of March,early April." Again Williams asserted that he had his toolswith him. He denied having his arm in a sling, stating thathe only used a sling while in the hospital, and stated thatholding his hands, palm to palm, was a usual mannerism ofhis. Williams testified that he asked Butler for a job then,not in the future, and denied admitting being unable towork. Williams concluded on direct that he was physicallyready to work when he talked to Butler as well as Willacy.In rebuttal, Williams was asked by General Counsel whyhe did not show up for the March 17 appointment at theBrookdale Clinic.Q. (By General Counsel) Now, did you have an ap-pointment at Brookdale that you canceled or did younot show up fr?A. Yes.Q. Do you recall about when that was?A. I believe it had to be in the middle of March.That was my last early March was my last visit. Itmust have been in the middle of March.Q. Was there any particular reason why you didn'tshow up for that appointment?A. Because I felt that I didn't need what they wastelling me, all these--I felt that my arm was acting updifferent -to work on my own.Q. At the time of the canceled appointment, hadyou already been to see-do you recall whether youhad gone to Vanguard or not prior to the date of thatcanceled appointment?A. I could have been before. It's around the middleof March I went back. It could have been before.Williams was a difficult witness, and his references to carry-ing his 20-pound toolbox (or carrying it in his left handalthough he is right-handed and his custom was to carry itin his right) appear to be exaggeration. However, I felt himto be a basically honest witness, and I specifically find thathe was testifying truthfully and accurately in his last quotedpassage in which he places his visit with Willacy at "themiddle of March."I do not believe Willacy's testimony that he did not recallWilliams asking for his job back; and I do not credit Wil-lacy's statements that there was nothing unusual in Wil-liams coming to Respondent's facility, as Williams was thena discharged employee whose right to reinstatement wasbeing contested by Respondent-a most unusual circum-stance. Accordingly, I do credit Williams' testimony that hedid ask Willacy for reinstatement, whether he was then car-rying a toolbox or not.I do not credit Butler's statement that he had "no prob-lems" with reinstating Williams; Respondent obviously had"problems" with reinstating Williams since it did not do sountil after the June 30 decision by Judge Itkin. I do notcredit Butler's testimony that Williams appeared with hisarm in a sling; whether he supported his hand out of habitor debility I am unable to determine, but, as discussedherein, the question could have been resolved by Butler'staking Williams up on his request for employment, for workwith one hand or two, when, even according to Butler, itwas made by Williams.As the General Counsel argued in his closing statement,the testimony of Willacy and Butler seemingly advances theproposition that Williams' arm atrophied between the Wil-lacy and Butler visits and the discriminatee presented him-self at Respondent's facility for no purpose other than toexhibit his incapacity for work. I do not believe this. I findand conclude that Williams presented himself to Willacyand Butler for the purpose of securing employment, andthat there is insufficient evidence to conclude that he wasunable to work when he did so. Moreover, for purposes of132 VANGUARD OILthis decision. I place the date of his first appearance, andthe date to resume the running of Respondent's backpavyobligation, at March 15.Respondent's position is to the effect that after proof ofthe injury was adduced, the burden was on Williams todemonstrate by physician's certification when he was ableto work and/or that the burden was on the General Coun-sel to prove precisely when the period of incapacity ended.Failing such demonstration or presentation, Respondent ar-gues, no liability can be assessed against it for the periodfrom January 22 to July 14. 1 disagree.Williams did not have a duty even to ask Respondent forhis job back, much less a duty to present certification ofability to perform it. Moreover, a physician's certificate offitness or "employability," without reference to the particu-lar job involved, would have been meaningless. The way toascertain if and when Williams was able to perform his jobwas to have Respondent comply with its lawful obligationto offer Williams reinstatement or take him up on his re-quest for reinstatement when he presented himself at Re-spondent's facility. Then the line would have been drawn:Williams would have had to perform or be left with in-disputable evidence of his alleged inability manifested.But I do not accept the General Counsel's designation ofMarch I as the date upon which the period of liability forbackpay resumes. There are two records in evidence whichwere made by the Brookdale Clinic on March 3. One issigned by a physician which describes Williams as not em-ployable. The other is signed by the assistant director of theambulatory clinic which recites that his period of disabilityis "undetermined." Since the people who are responsible forthese entries were not made available for cross-examina-tion, I have. of course, a great hesitancy in using the docu-ments for any purpose. However, I feel that it is improbablethat the entries were made utterly without factual founda-tion, and I conclude that, at minimum, there existed a sub-stantial question as to Williams' employability as of March3. This question would necessarily have existed in Williams'mind also, and I find he did not attempt to resolve thequestion until he presented himself to Willacy "in the mid-die of March."In The Dayton Tire & Rubber Company. a Division of theFirestone Tire & Rubber Company. 227 NLRB 873 (1977), asimilar case, Administrative Law Judge Melvin J. Wellesinvoked a sense of "rough justice" to designate when. forpurposes of calculating backpay, a period of physical dis-ability of a discriminatee ended. That case, as this onemust, turned on the particular facts. but the Board affirmedJudge Welles' decisional basis.My sense of "rough justice" is impelled to designate thedate of March 15 as the date of Williams' recovery by twofactors: (I) I believe Willianis' testimony that he appearedat Respondent's facility "in the middle of March." and Ibelieve he would have at least tried to go to work if Respon-dent had given him an opportunity to do so; (2) Williams'failure to appear for the March 17 outpatient clinic ap-pointment is consistent with a belief that he was no longerin need of the clinic's services at some time before that date.Any error in this determination could have been avoidedby Respondent's offering Williams a chance to prove hisability, or inability, to work by offering him reinstatementwhich, after all, was Respondent's legal obligation at alltimes in dispute. Or, as stated bh the Fifth Circuit in.L. R. B. v. itai (Coca-(Cola RBlotting (Comtlpativ, 360 F.2d569, 572 573 (1966), "the Board has, as a matter of pol-icy one that seems reasonable consistently taken theview that when an employer's unlawful discriminationmakes it impossible to determine whether a discharged em-ployee would have earned backpay in the absence of dis-crimination, the uncertainty should be resolved against theemployer."In summary, I conclude that Williams went looking forwork as soon as he was able to do so, the first place he wentwas to Respondent, and that he did so in mid-March: and"rough justice" impels me to place the precise date atMarch 15. 1976.B. Wi illiam. ' Search for W orAWilliams testified that when he was physically able towork, he went to five different New York oil distributors inan attempt to secure work, but there was none to be had.He further testified that he regularly read newspapers in anattempt to locate jobs and he further relied upon friends forjob referrals. Hie also applied at the New York State Em-ployment Agency, although he acknowledged that it mal,have been in the latter part of April that he did so.Respondent placed in evidence a question and answer ona form contained in the Regional Office's hackpil file forWilliams. The question asks if as part of his search for workWilliams referred to newspapers. and the reply is "no."Williams credibly repudiated the reply as representing amisunderstanding between him and the person who com-pleted the form on his behalf, and I credit Williams' testi-mony that he applied for work at the five different oil dis-tributors, as well as requesting reinstatement fromRespondent twice. Respondent seeks to discredit Williamsbecause he relied upon references from friends; however, asstated in Sioux Fatlls Stock Yards (Company, 236 NLRB 543,556 (1978)., "It is not an unusual practice for individualslooking for employ ment to seek assistance from friends andacquaintances in helping them to find work. Nor is it evi-dence that a reasonable search had not been made.Williams' testimony of his search for interim employmentis unrebutted, and I find it credible. Moreover there is noevidence that he declined any work that was made avail-able to him. Therefore I find that Respondent has notproved that Williams did not make a reasonable search forwork and that he is entitled to receive backpay for the peri-ods from January 14-22 and March 15 through July 13,1976.()N( I.I S)NSHaving found that the backpay period is from January14 through July 13. 1976. exclusive of the period from Janu-ary 23 through March 14. 1976, and it not being in disputethat but for the discrimination against him. Williams wouldhave earned a salary of $253 during that period, and therehaving been no interim earnings by Williams, it is hereby133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound that Ronald Williams is entitled to payment by Re-spondent of the sum of $4,705.80, plus interest3accrued tothe date of such payment,4less tax withholdings required bystate and Federal laws.ISee Isis Plumbing d Healing C(o. 138 NLRB 716 (19621 Florida SteelCorporation, 231 NLRB 651 (1977).4 In its brief, Respondent contends that the period of interest should hesuspended for the period from June 21, 1978, until the date this case washeard. As the basis for its request, Respondent contends that the trial waspostponed that entire period because Williams was unavailable. There is nofactual support for this assertion, and no legal authority for the contention.The request is therefore denied.ORDER'It is recommended that the Board adopt the foregoingfindings and conclusions.5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted b the Board and become itsfindings. conclusions, and Order, and all objectionms thereto shall he deemedwaived for all purposes.134